Citation Nr: 0505693	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits in excess of 
45 months under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel










INTRODUCTION

The veteran had active military service from March 8, 1966 to 
April 5, 1966, and from January 1968 to December 1969.  He is 
currently rated as 100 percent disabled.  The appellant is 
the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision letter of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The appellant's eligibility for 45 months of Dependents' 
Educational Assistance (DEA) benefits was established in 
August 1995. 

2.  As of September 28, 2002, the appellant was awarded her 
maximum entitlement of 45 months of DEA benefits.     

3.  The appellant has not claimed, and the evidence does not 
show, that she requires special restorative training.  

4.  The appellant has not requested an extension to pursue 
courses under the special assistance for the educationally 
disadvantaged program   




CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 
35, Title 38, United States Code in excess of 45 months have 
not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 
C.F.R. §§ 21.3020, 21.3021, 21.3044 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  However, the 
Board notes that the VCAA does not apply to the issue at 
hand.  See Barger v. Principi, 16 Vet. App. 132 (2002).  The 
statute at issue in this appeal is found in Chapter 35 of 
Title 38 of the U.S. Code, which concerns special provisions 
relating to VA benefits.  The notice and duty-to-assist 
provisions of the VCAA are relevant to a different chapter of 
Title 38, and do not apply to this appeal.  See generally 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).

Under the applicable law, DEA benefits are provided pursuant 
to Chapter 35, Title 38, United States Code, to certain 
qualifying dependents of certain classes of veterans, 
including children in specified classes.  See 38 U.S.C.A. 
§§ 3501, 3512.  Under applicable regulation, each eligible 
person is entitled to educational assistance not in excess of 
45 months, or the equivalent thereof in part-time training.  
However, VA will not authorize an extension of entitlement 
except as otherwise provided by law.  The 45-month period of 
entitlement is any 45 months within the period of 
eligibility, and the 45 month limitation may be exceeded only 
where no charge against the entitlement is made based on a 
course or courses pursued by a spouse or surviving spouse 
under the special assistance for the educationally 
disadvantaged program; or where special restorative training 
authorized under law exceeds 45 months.  38 C.F.R. § 21.3044.

Basic eligibility for Chapter 35 benefits is established in 
several ways, including being the child of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability.  See 38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. § 21.3021.  However, the issue in 
this case is not whether the appellant is eligible for 
Chapter 35 benefits, as the RO has already determined that 
the appellant is an eligible child under the applicable law 
and regulations.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 
21.3021.  Rather, the issue that must be decided in this case 
is whether the appellant is entitled to Chapter 35 DEA 
benefits in excess of 45 months.  

The evidence of record reflects that in August 1995, the 
appellant began pursuing an undergraduate degree program 
after she was awarded 45 months of DEA benefits.  By a letter 
from the appellant to the RO, dated in August 2002, the 
appellant stated that she would be graduating in November 
2002.  However, the appellant also noted that her DEA 
benefits would be exhausted after the Summer Quarter.  Thus, 
she requested that her Chapter 35 DEA benefits be extended 
beyond the Summer Quarter.  In a letter dated in September 
2002, the RO indicated that by September 28, 2002, the 
appellant would have been awarded her maximum entitlement of 
45 months of DEA benefits.  Therefore, the RO denied the 
appellant's request for an extension of DEA benefits on the 
basis that such an extension would have been in excess of the 
45-month period of entitlement as established by 38 C.F.R. 
§ 21.3044.  

In this case, the appellant contends that because she had 
received DEA benefits in September 2002, at the beginning of 
the Fall Quarter, her benefits should have continued until 
the end of the Fall Quarter in November 2002.  According to 
the appellant, the Fall Quarter lasted from September 6, 2002 
to November 19, 2002.  She notes that she received DEA 
benefits at the beginning of the Fall Quarter, from September 
6, 2002 to September 28, 2002, but that her benefits stopped 
in the middle of the quarter.  Thus, the appellant maintains 
that her benefits should not have been exhausted by September 
28, 2002, and should have been extended until November 19, 
2002, the end of the quarter.  The appellant also states that 
she had consistently held a 3.5 average while participating 
in the undergraduate degree program, and that the 2002 Fall 
Quarter was her last quarter before she completed the 
program.  Accordingly, the appellant contends that she should 
be awarded additional DEA benefits for use in completing her 
undergraduate degree program.  

As previously stated, the law limits the amount of DEA 
benefits to which an eligible claimant is entitled.  
According to controlling legal criteria, educational 
assistance under Chapter 35 may not exceed a period of 45 
months unless a longer period is required for special 
restorative training under the circumstances outlined in 38 
C.F.R. § 21.3300(c) (2004), or except as specified in 38 
C.F.R. § 21.3044(c).  38 U.S.C.A. § 3511 (West 2002); 38 
C.F.R. § 21.3020(b).  Under 38 C.F.R. § 21.3044(c)(1), an 
extension is allowable where no charge against the 
entitlement is made based on a course or courses pursued by a 
spouse or a surviving spouse under the special assistance for 
the educationally disadvantaged program.  38 C.F.R. 
§ 21.3044(c)(1).  Under 38 C.F.R. § 21.3044(c)(2), an 
extension is allowable where special restorative training 
authorized under 38 C.F.R. § 21.3300 exceeds 45 months.  
38 C.F.R. § 21.3044(c)(2).  The special assistance for the 
educationally disadvantaged program allows a claimant to 
pursue remedial, deficiency, or refresher courses, and 
depending on the nature of the program pursued, the VA may or 
may not make a charge against the eligible person's 
entitlement for that course.  38 C.F.R. §§ 21.3045, 21.3344.

The appellant has not claimed, and the evidence does not 
show, that she requires special restorative training.  Thus, 
an extension in not warranted under the circumstances 
outlined in 38 C.F.R. § 21.3300(c), or as specified in 38 
C.F.R. § 21.3044(c)(2).  In addition, in light of the fact 
that the appellant is the veteran's daughter and not the 
spouse or surviving spouse of the veteran, an extension is 
also not warranted under 38 C.F.R. 21.3044(c)(1).  Moreover, 
as the appellant has not requested an extension to pursue 
courses under the special assistance for the educationally 
disadvantaged program, it has not been necessary for the RO 
to determine whether a charge should be made against the 
appellant's entitlement.  Accordingly, the aforementioned 
exception is inapplicable.  

In the instant case, the RO has determined that by September 
28, 2002, the appellant had been awarded her maximum 
entitlement of 45 months of DEA benefits authorized by law.  
In this regard, the Board recognizes the appellant's 
assertions as to why additional DEA benefits should be 
awarded.  However, none of those reasons fit within the 
narrowly defined circumstances under which more than 45 
months of Chapter 35 DEA benefits may be awarded, and the 
Board is bound by the laws and regulations governing this 
issue.  


ORDER

Entitlement to educational assistance benefits in excess of 
45 months under Chapter 35, Title 38, United States Code, is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


